Title: From Thomas Jefferson to Francis Adrian Van der Kemp, 31 March 1790
From: Jefferson, Thomas
To: Kemp, Francis Adrian van der



Sir
New York 31st. March 1790.

The letter has been duly received which you addressed to the President of the United States, praying his interference with the Government of the United Netherlands, on the subject of property you left there on your coming to America. I have it in charge to inform you that the United States have at present no minister at the Hague, and consequently no channel through which they could express their concern for your interests. However free we are to receive and protect all persons who come hither with the property they bring, perhaps it may be doubted how far it would be expedient to engage ourselves for what they leave behind, or for any other matter retrospective to their becoming Citizens. In the present instance we hope that no confiscation of the residuum of your property left in the United Netherlands having taken place, the justice of that Government will leave you no occasion for that interference which you have been pleased to ask from this. I have the honor to be, &c.
